Exhibit 10.12

PROMISSORY NOTE

 

$5,100,000.00

   July 22, 2013    Oklahoma City, Oklahoma

FOR VALUE RECEIVED, FOUNDATION HEALTH ENTERPRISES, LLC, a Delaware limited
liability company (“Maker”), having a notice address of 14000 N. Portland Ave.,
Oklahoma City, Oklahoma 73134, promises to pay to the order of VALLIANCE BANK
(“Lender”) at 1601 Northwest Expressway, Oklahoma City, Oklahoma 73118, or such
other place as may be designated in writing by Lender, on or before the Maturity
Date (as hereinafter defined), the principal sum of FIVE MILLION ONE HUNDRED
THOUSAND AND NO/100 DOLLARS ($5,100,000.00) or so much thereof as may be
advanced hereunder, together with interest at the rates stated herein on such
outstanding principal amount, payable as follows:

Prior to the Maturity Date, the unpaid principal amount from time to time
outstanding under this Note shall bear interest from the date hereof at a fixed
rate ten percent (10.00%). Interest shall be computed on the actual number of
days elapsed on the basis of a 360 day year.

Maker shall repay the indebtedness evidenced by this Note in (i) quarterly
installments of interest only on October 15, 2013, and the 15th day of each
January, April, July and October thereafter until the Maturity Date, and
(ii) one installment of principal equal to one-seventh (1/7th) of the principal
amount advanced under the Term Note, which shall be due on August 15, 2014.

This Note shall mature on the earlier to occur of July 22, 2015 or acceleration
of this Note after default after applicable notice and cure period, if any,
without cure, at which time all outstanding and unpaid principal and all accrued
and unpaid interest on this Note shall be due and payable (the “Maturity Date”).

If a payment under this Note is fifteen (15) days or more late, Lender will be
entitled to assess a late payment charge of five percent (5.00%) of the unpaid
portion of the regularly scheduled payment, or Twenty-five Dollars ($25.00),
whichever is greater, which late charge shall be due and payable immediately.

The indebtedness evidenced by this Note is governed by and secured pursuant to a
Loan Agreement of even date herewith by and between Maker and Lender (the “Loan
Agreement”) and certain security agreements, pledge agreements, control
agreements and other collateral documents executed pursuant to the Loan
Agreement (collectively, the “Security Instruments”). Reference is made to the
Loan Agreement and the Security Instruments for a statement of other terms and
provisions regarding the indebtedness evidenced by this Note, including without
limitation terms governing when mandatory prepayments of principal shall be made
on this Note, when Maker shall be entitled to a partial refund of interest from
Lender, what shall constitute an “Event of Default” and the rights of the Lender
to accelerate the Maturity Date of this Note and enforce its rights to collect
amounts outstanding under this Note, all of which terms and conditions are
incorporated into this Note by reference and shall be controlling over any
provision of this Note to the contrary.



--------------------------------------------------------------------------------

If any Event of Default occurs and is not cured within the applicable cure
period described in the Loan Agreement, in lieu of the interest rate provided in
this Note, all sums owing by Makers to Lender in connection herewith shall bear
interest at the rate equal to five percent (5%) per annum in excess of the
interest rate set forth above, accrued from the date after the applicable grace
period to cure the Event of Default, to the date on which such Event of Default
is cured.

Upon an Event of Default which has not been timely cured as provided in the Loan
Agreement, at the option of the holder hereof, the entire indebtedness hereby
evidenced shall become due, payable and collectable then or thereafter as the
holder may elect, regardless of the date of maturity thereof. Notice of the
exercise of such option is hereby expressly waived.

The undersigned agree that if, and as often as, this Note is placed in the hands
of an attorney for collection or to defend or enforce any of the holder’s rights
hereunder, the undersigned will pay to the holder hereof its reasonable
attorney’s fees, together with all court costs and other expenses paid by such
holder.

All payments on this Note shall be made in legal tender of the United States of
America or other immediately available funds at Lender’s or other holder’s
address as shown herein or otherwise indicated and any such payment will not be
deemed to have been made until it is received by the holder of this Note in
collected funds.

The makers, endorsers, sureties, guarantors and all other persons who may become
liable for all or any part of this obligation severally waive presentment for
payment, protest and notice of nonpayment. Said parties consent to any extension
of time (whether one or more) of payment hereof, any renewal (whether one or
more) hereof, and any release of any such party liable for payment of this Note
without notice to any such party and without discharging the said party’s
liability hereunder.

The failure of the holder hereof to exercise any of the remedies or options set
forth in this Note or in any instrument securing payment hereof, upon the
occurrence of one or more of the Events of Default shall not constitute a waiver
of the right to exercise the same or any other remedy at any subsequent time in
respect to the same or any other Event of Default. Acceptance by the holder
hereof of any payment which is less than the total of all amounts due and
payable at the time of such payment shall not constitute a waiver of the right
to exercise any of the foregoing remedies or options at that time or at any
subsequent time, or nullify any prior exercise of any such remedy or option,
without the express consent of the holder hereof, except as and to the extent
otherwise provided by law.

[signature on attached page]

 

2



--------------------------------------------------------------------------------

This Note is to be construed according to the laws of the State of Oklahoma.

IN WITNESS WHEREOF, the undersigned have executed and delivered this instrument
effective as of the date first written above.

 

“ MAKER”:

 

FOUNDATION HEALTH ENTERPRISES, LLC, a

Delaware limited liability company

 

 

By FHE Manager, LLC, a Delaware limited liability

company, Manager

   

By:

  /s/ Robert M. Byers       Name:   Robert M. Byers       Title:   Manager

 

3